Citation Nr: 1313453	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  06-19 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for hemorrhoids.  

4.  Entitlement to service connection for forearm myositis claimed as muscle pain, to include as due to undiagnosed illness.  

5.  Entitlement to service connection for left elbow epicondylitis claimed as joint pain, to include as due to undiagnosed illness.  

6.  Entitlement to service connection for bilateral shin splints claimed as joint pain, to include as due to undiagnosed illness.  

7.  Entitlement to service connection for tension headaches due to sleep apnea with a cervicogenic component, to include as due to undiagnosed illness.  

8.  Entitlement to service connection for obstructive sleep apnea.  

9.  Entitlement to service connection for cervical myositis.

10.  Entitlement to service connection for oscillopsia claimed as disequilibrium, imbalance, and vertigo, to include as secondary to service-connected tinnitus of the left ear and as due to undiagnosed illness.  

11.  Entitlement to a rating higher than 40 percent for a disability manifested by voiding dysfunction, as a residual of adenocarcinoma of the prostate.  

12.  Entitlement to a rating higher than 30 percent for major depressive disorder.  

13.  Entitlement to a rating higher than 10 percent for tinnitus of the left ear.  

14.  Entitlement to a compensable rating for erectile dysfunction.  

15.  Entitlement to an initial compensable rating for a left fourth finger disability manifested by swelling of the proximal interphalangeal joints and limitation of flexion.  

16.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability.  

17.  Entitlement to an effective date prior to July 26, 2010, for the grant of a 40 percent rating for a disability manifested by voiding dysfunction, as a residual of adenocarcinoma of the prostate.  


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 2003 to June 2004, with additional prior active service of 8 months and 3 days and additional prior inactive service of 18 years, 11 months, and 27 days.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2005, March 2007, and December 2010 of Department of Veterans Affairs (VA) Regional Offices (ROs) in San Juan, Puerto Rico and Huntington, West Virginia.  

In the December 2010 rating decision, the RO granted a 40 percent rating for a disability manifested by voiding dysfunction (as a residual of prostate adenocarcinoma), effective from July 2010; it also denied higher ratings for major depressive disorder, tinnitus, and erectile dysfunction.  In a December 2010 statement, the Veteran's representative at that time indicated disagreement on the Veteran's behalf with the December 2010 rating decision and sought appellate review of, among other things, an earlier effective date for "voiding dysfunction, residual of adenocarcinoma of prostates, Laparoscopic prostatectomy, depressive disorder, tinnitus and erectile dysfunction."  With the exception of the rating for the voiding dysfunction disability, which will be discussed in the remand section of this decision, the Board notes that it is without jurisdiction to consider the underlying claims relevant to the effective dates assigned (in rating decisions years earlier) for major depressive disorder, tinnitus, and erectile dysfunction.  In short, the December 2010 statement cannot be accepted as a "freestanding" claim for earlier effective dates, as that has been rejected by the United States Court of Appeals for Veterans Claims in Rudd v. Nicholson, 20 Vet. App. 296 (2006) (a freestanding claim for an earlier effective date is subject to dismissal due to the lack of a proper claim). 





In letters, dated in February 2013 and March 2013, to the Veteran and to the Board, respectively, the Veteran's private attorney indicated her withdrawal of representation from the Veteran's case before the Board.  In the letter to the Veteran, she suggested that he immediately contact another representative to enter an appearance on the Veteran's behalf and even gave the Veteran a name of an attorney.  As the Veteran has not informed the Board of any new representative, it will proceed with consideration of the issues on appeal.  

The claims of service connection  for a low back disability, a left knee disability, hemorrhoids, forearm myositis claimed as muscle pain to include as due to undiagnosed illness, left elbow epicondylitis claimed as joint pain to include as due to undiagnosed illness, bilateral shin splints claimed as joint pain to include as due to undiagnosed illness, tension headaches due to sleep apnea with a cervicogenic component to include as due to undiagnosed illness, obstructive sleep apnea, cervical myositis, oscillopsia claimed as disequilibrium, imbalance, and vertigo including as secondary to service-connected tinnitus of the left ear and as due to undiagnosed illness); the claim for a total disability rating for compensation based on individual unemployability due to service-connected disability, and the claim for an earlier effective date for the grant of a 40 percent rating for voiding dysfunction, are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's disability manifested by voiding dysfunction, as a residual of adenocarcinoma of the prostate, is characterized by occasional stress incontinence that requires the wearing of absorbent materials that must be changed two to four times a day; neither renal dysfunction nor local reoccurrence or metastasis of prostate cancer is shown. 




2.  The Veteran's major depressive disorder is shown to be productive of a disability picture that equates to occupational and social impairment with reduced reliability and productivity; his disability picture is without symptoms of sufficient severity and frequency to result in occupational and social impairment with deficiencies in most areas, and is not characteristic of such symptoms as suicidal ideation, obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic affecting his ability to function independently and appropriately, spatial disorientation, neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships. 

3.  The Veteran has been in receipt of a 10 percent rating for tinnitus of the left ear, which is the maximum schedular rating for the disability under pertinent evaluation criteria; factors warranting an extraschedular rating are not shown. 

4.  The Veteran's erectile dysfunction is not shown to be manifested by deformity of the penis with loss of erectile power.

5.  The Veteran's left fourth finger disability, manifested by swelling of the proximal interphalangeal joints and limitation of flexion, is characterized primarily by complaints of pain and morning stiffness; objective findings do not show favorable ankylosis of the fingers of the left hand.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for a disability manifested by voiding dysfunction, as a residual of adenocarcinoma of the prostate, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2012). 





2.  The criteria for a 50 percent rating, and no higher rating, for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9434 (2012). 

3.  There is no legal basis for the assignment of a schedular rating higher than 10 percent for the tinnitus of the left ear.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2012); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

4.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2012).

5.  The criteria for an initial compensable rating for a left fourth finger disability manifested by swelling of the proximal interphalangeal joints and limitation of flexion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2012). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 


Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In regard to the claim of a compensable rating for a left fourth finger disability, the RO provided the Veteran with content-complying VCAA notice on the underlying claim of service connection for the finger disability, by letter dated in October 2004.  Where, as here, service connection has been granted and an initial disability rating has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial compensable rating for a left fourth finger disability manifested by swelling of the proximal interphalangeal joints and limitation of flexion.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 


In regard to the claims of a higher rating for a disability manifested by voiding dysfunction, major depressive disorder, tinnitus of the left ear, and erectile dysfunction, the RO provided pre-adjudication VCAA notice by letter, dated in August 2010.  The notice included the type of evidence needed to substantiate the claims for a higher rating, namely, evidence to show that the disabilities were worse and the effect the disabilities had on employment.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the elements of a service connection claim, including the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment).  

Duty to Assist

VA has also made reasonable efforts to identify and obtain relevant records in support of the claims.  38 U.S.C.A. § 5103A (a), (b) and (c).  The Veteran was provided with the opportunity to appear at a personal hearing, but he declined a hearing.  The RO has obtained VA records and records from the Social Security Administration.  The Veteran has submitted private records such as an audiology report dated in May 2006 and records from San Juan Capistrano Hospital dated in 2009.  He has not identified any additionally available evidence for consideration in his appeal. 


VA has conducted the necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in January 2006, January 2007, September 2010, and October 2010, to determine the nature and severity of the disabilities at issue.  As the reports of the VA examinations are based on consideration of the prior medical history and describe the disability in sufficient detail so that the Board's review of the claims is a fully informed one, the findings of the examinations and the medical opinions rendered are adequate to rating the disabilities.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board further finds that as there is no evidence subsequent to the VA examinations that shows a material change in the conditions, a reexamination is not warranted.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 


The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A Disability Manifested by Voiding Dysfunction

The Veteran's voiding dysfunction, as a residual of adenocarcinoma of the prostate, is currently rated 40 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Under Diagnostic Code 7528 and the Note to the code, residuals of prostate cancer warrant a 100 percent rating and following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant. 

The criteria for the next higher rating, 60 percent, for voiding dysfunction are the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day.  38 C.F.R. § 4.115a.  The rating of 60 percent is the maximum rating for voiding dysfunction. 

The criteria for the next higher rating, 60 percent, for renal dysfunction are constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  The criteria for an 80 percent rating are persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  38 C.F.R. § 4.115a.  





The relevant medical evidence consists of outpatient records and a VA examination report.  The clinical findings from the VA examination do not indicate local reoccurrence or metastasis of prostate cancer or evidence of renal dysfunction.  At the time of a September 2010 VA examination, the Veteran reported urinary symptoms of urgency and dribbling, as well as urinary leakage with stress incontinence.  He reported that he wore absorbent material that must be changed two to four times a day.  The VA examiner noted that there was no history of renal dysfunction or renal failure.  The examiner concluded that the Veteran had no evidence of residual cancer of the prostate, that the PSA was zero, and that there was urinary incontinence secondary to the radical prostatectomy.  Outpatient records are not inconsistent with the findings on VA examination in that there is no evidence of the use of an appliance, of the need to change absorbent materials more than four times a day, of renal dysfunction, or of local reoccurrence or metastasis of prostate cancer.  

Given such findings, the Veteran's genitourinary disability clearly does not satisfy the criteria for either a 60 percent rating based on voiding dysfunction or the criteria for a 60 percent rating based on renal dysfunction, under Diagnostic Code 7528.  As the preponderance of the evidence is against the claim for a rating higher than 40 percent, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Major Depressive Disorder

When evaluating the level of disability of a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.




Major depressive disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment from depressive disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9434.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Veteran's major depressive disorder is currently rated as 30 percent disabling under 38 C.F.R. § 4.130.  The criteria for the next higher rating, a 50 percent rating, are occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  





Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995). 

The Board has considered the propriety of "staged ratings" for the major depressive disorder over the period of time covered in this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board concludes that the evidence shows the Veteran's mental disability approximates the criteria for a rating of 50 percent, but no higher than 50 percent, for the entire period considered in the appeal. 

The Veteran's claim for a rating higher than 30 percent for his mental disorder was received in July 2010.  The medical evidence in the claims file consists of private records to include an inpatient report, VA outpatient records, and a VA examination report of October 2010. 


It is also noted that the Social Security Administration awarded disability benefits by a June 2010 decision, based on a primary diagnosis of a back disorder and a secondary diagnosis of affective disorders.  

Private records show that the Veteran was admitted to an inpatient program in November 2009 at San Juan Capistrano Hospital for treatment of recurrent severe major depression.  He remained in treatment for 31 days and during that period he participated in therapy groups.  Despite the characterization of the Veteran's depression as "severe," private progress notes dated from November 2009 to January 2010 show that the Veteran's GAF score was 60 to 65.  

Social Security Administration records include a March 2010 disability determination psychiatric report by L. Toro, M.D.  At an examination, the psychiatrist indicated that the Veteran lived with his wife and son and that the Veteran reported that he got along well with them and his neighbors.  He took care of his own personal needs without supervision.  On mental status examination, he was neat and clean in appearance.  He was in good contact with reality and cooperative during the interview.  His affect was appropriate.  His mood was slightly depressed.  His speech was coherent, relevant and spontaneous.  He showed no evidence of bizarre behavior or suicidal or homicidal tendencies.  There was no evidence of disorganization of thought processes, ideas of reference, or delusions.  Hallucinations were not elicited.  He was oriented as to place, person, and time.  His memory was fairly well preserved.  Attention, concentration, and retention were slightly diminished.  Judgment and reasoning were not impaired.  He had good insight into his condition.  The diagnosis was major depression, recurrent, and his GAF score was 55 to 60.  The examiner commented that the Veteran was able to handle funds adequately and was capable of normal interpersonal relationships.  A mental residual functional capacity assessment in May 2010 indicated that the Veteran was either not significantly limited or moderately limited, but not markedly limited, in regard to the areas of understanding and memory, sustained concentration and persistence, social interaction, and adaptation.  



The Veteran's condition was found to be severe enough as to impair his capacity to do complex and detailed tasks but that it allowed for simple tasks.  

VA outpatient records show that Veteran received ongoing treatment for major depressive disorder that was often characterized as severe and with psychotic features.  His GAF scores were reflected as follows:  45 to 50 in October 2009; 50 in October 2010, January 2011, and May 2011; and 55 in August 2011.  At the time of those visits, the Veteran was typically seen as well dressed and groomed with casual clothes.  He had a depressed mood and his affect was constricted.  There were no suicidal or homicidal ideations.  He was positive for flashbacks and hallucinations.  His ability to concentrate on a task was poor.  He had difficulty with his immediate memory, although his recent and past memory seemed to be preserved (he wrote in a notepad to help recall things, especially dates and appointments).  He avoided places at times and was hypervigilant.  He had difficulty in trusting others.  His sleep was erratic.  His insight was limited and his judgment was adequate.  In August 2011, it was noted that he had good eye contact and his speech was spontaneous, coherent, and fluent.  His mood was dysthymic.  He was alert and oriented times three.  He was maintained on medications for depression, insomnia, and hallucinations.  

At the time of an October 2010 VA psychiatric examination, it was noted that the Veteran was maintained on anti-psychotic, anti-depressant, and anti-anxiety medications and that he received individual psychotherapy.  His therapies were noted as effective.  The Veteran reported irritability, sadness, depressed mood, insomnia, and occasionally poor impulse control.  He believed his symptoms were moderate to severe on a daily basis.  On mental status examination, he appeared clean and casually dressed.  His speech and psychomotor activity were unremarkable.  He was cooperative, his affect was appropriate, and his mood was anxious and depressed.  His attention was intact and he was oriented to person, time, and place.  His thought process was unremarkable, as was his thought content, and there were no delusions.  



Judgment was adequate as the Veteran understood the outcome of his behavior.  His insight was adequate as he understood that he had a problem.  There was sleep impairment, but he was responding to hypnotic therapy.  There were no hallucinations or inappropriate behavior.  There were no obsessive/ritualistic behaviors and no panic attacks.  He had no homicidal or suicidal thoughts.  His impulse control was fair.  There was no problem with activities of daily living.  His memory (remote, recent, and immediate) was normal.  The Veteran was mentally competent, oriented, and capable of managing his financial affairs.  Regarding his occupation, the Veteran retired from working as a bank officer in 2009, as he was eligible by age or duration of work.  

The examination diagnosis was major depressive disorder and the GAF score was 60.  The examiner commented that the Veteran's symptoms were moderate, and his predominant symptoms were depressed mood, insomnia, poor impulse control, and irritability.  The examiner found that the Veteran was not precluded from employment on account of his mental disorder but that he was only able to engage in light jobs.  The examiner concluded that the Veteran's mental disorder was productive of reduced reliability and productivity but that the signs and symptoms of the disorder did not result in total occupational and social impairment or deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood).  

The foregoing evidence shows that the Veteran's service-connected major depressive disorder requires continuous medication.  Although the Veteran was maintained on medication, he still complained of depressed mood, sleep difficulty, irritability, and impulse control problems, as seen on the VA examination.  VA outpatient treatment records reflect a somewhat different disability picture, as the Veteran was indicated to have difficulty with memory and concentration, as well as flashbacks, hallucinations, avoidance behaviors, and hypervigilance.  Nevertheless, the Veteran was generally well dressed and groomed and he was oriented to time, person, and place.  There was no evidence of homicidal or suicidal ideation.  



The GAF scores assigned during the period in question ranged from 45 to 50 (as seen an outpatient record) to 60 (as seen on VA examination) to 60 to 65 (as seen on private progress notes).  Such scores reflect a wide range of impairment, from serious symptoms and serious impairment in social and occupational functioning to mild and moderate difficulty in social and occupational functioning.  The Veteran examiner specifically stated that the Veteran did not have total occupational and social impairment or deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood).     

Given the foregoing findings, the Board concludes that the severity of the Veteran's major depressive disorder more nearly approximates the criteria for a 50 percent rating, and no higher, for the period covered in this appeal. 

The assignment of the next higher rating, 70 percent, however, is not warranted, due to the absence of evidence of severe occupational and social impairment with deficiencies in most areas (work, school, family relations, judgment, thinking, or mood) due to such symptoms as suicidal ideation, obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic affecting his ability to function independently and appropriately, spatial disorientation, neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships.  While some medical records show that the Veteran's mental disorder is characterized by near-continuous depression, some impaired impulse control, hallucinations, and memory difficulty, these symptoms are not described to the extent that would typify the level of impairment of criteria for a 70 percent rating.  The Veteran's depression and other symptoms, for instance, are not shown to interfere with his ability to function independently.  The VA examiner remarked, for example, that the Veteran did not have a problem with activities of daily living.  Further, the examiner stated that the Veteran's impulse control was fair and noted that the Veteran was only impulsive on occasion.  





The examiner also indicated that the Veteran was mentally competent, oriented times three, and capable of managing his financial affairs.  In terms of his ability to establish and maintain effective relationships, the evidence tends to show that the Veteran had long-term occupational and social relationships as he worked as a bank cashier for 25 years and only retired fairly recently, according to a September 2010 VA general medical examination, and that he has lived many years with his wife and child.  These findings are consistent with those of the disability determination report of March 2010 for the Social Security Administration, in which the examiner also remarked on the Veteran's capability of maintaining normal interpersonal relationships.  

The Court has recently stated the following:  "Entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, No. 2012-7114 (Fed. Cir. Apr. 8, 2013).  In this case, as articulated above, the symptoms associated with the Veteran's service-connected mental disorder are either not characteristic of those listed in the criteria for a 70 percent rating or are not of the sufficient severity and frequency to result in impairment in most areas such as work, school, family relations, judgment, thinking, or mood.

In the Board's judgment, such a disability picture does not more nearly approximate the criteria for a 70 percent rating.  Although the Veteran is competent to state that his disability is worse than reflected by the current rating, the reports of healthcare professionals are more probative than the Veteran's own characterization of the level of severity of his mental disorder.  For these reasons, the preponderance of the evidence is against a rating higher than 50 percent, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 





Tinnitus of the Left Ear

The Veteran's service-connected tinnitus of the left ear is currently rated 10 percent under 38 C.F.R. § 4.87, Diagnostic Code 6260.  

The criteria of Diagnostic Code 6260 were revised, effective June 13, 2003, in part to clarify existing VA practice that only a single 10 percent rating is assigned for tinnitus, whether tinnitus is perceived as being in one ear or each ear or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2006). 

In Smith v. Nicholson, 451 F. 3d 1344, 1350-51 (Fed. Cir. June 19, 2006), the Federal Circuit affirmed VA's longstanding interpretation of Diagnostic Code 6260 that only a single 10 percent rating for tinnitus is assignable, whether or not the tinnitus is perceived unilaterally or bilaterally. 

In light of the foregoing, the Board concludes that the 10 percent rating for the Veteran's tinnitus is the maximum rating assignable under Diagnostic Code 6260, whether or not tinnitus is perceived in each ear.  As the disposition of the claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Erectile Dysfunction

The Veteran's erectile dysfunction has been evaluated as noncompensable, ever since service connection was established, effective in January 2006.  He has also been awarded special monthly compensation for loss of use of a creative organ under 38 C.F.R. § 3.350, effective in November 2004.

Erectile dysfunction is evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7522, which provides for a 20 percent rating for penile deformity with loss of erectile power.  


In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

In conjunction with the present claim, the Veteran underwent a VA genitourinary examination in September 2010.  He reported that one of the side effects of his adenocarcinoma of the prostate was erectile dysfunction.  He had undergone a radical prostatectomy in March 2005.  The examiner indicated that the most likely etiology of the erectile dysfunction was prostate surgery and that the Veteran's current treatment consisted of oral medication and a vacuum pump, which was effective in allowing intercourse.  The genital examination was normal.  The diagnoses included erectile dysfunction.  

A review of other medical records in the file does not demonstrate that the Veteran has a penile deformity, either prior to or after the September 2010 VA examination.  For example, a January 2006 VA examiner indicated no such deformity and the Veteran has not specifically claimed such a deformity.  

The examination results and the Veteran's statements do not indicate that he has a penile deformity of the penis.  Because the record does not show that the Veteran has a penile deformity with loss of erectile power, a compensable evaluation is not warranted for erectile dysfunction.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Moreover, there are no other diagnostic criteria under which the Veteran would be more appropriately evaluated.  

For the foregoing articulated reasons, the preponderance of the evidence is against a compensable rating for erectile dysfunction.  In arriving at this conclusion, the Board has considered whether assignment of "staged" ratings under Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) was appropriate.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved and the claim is denied.  38 C.F.R. § 5107(b).



Left Fourth Finger Disability

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for consideration. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected left fourth finger disability, manifested by swelling of the proximal interphalangeal joints and limitation of flexion, has been evaluated as noncompensable ever since service connection was established in June 2004, under 38 C.F.R. § 4.71a, Diagnostic Code 5230.  Under Code 5230, a noncompensable rating is the maximum permitted for any limitation of motion of the major or minor ring (4th) or little (5th) finger.  




A maximum noncompensable rating is also assigned for ankylosis of the major or minor ring or little finger, under 38 C.F.R. § 4.71a, Diagnostic Code 5227.  A note to Code 5227 indicates that it should also be considered whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5223, for two digits of the same hand, favorable ankylosis of the ring and long (or little) fingers warrants a 10 percent rating, and favorable ankylosis of the ring and index fingers warrants a 20 percent rating.   

At the time of a VA examination in November 2004, the examiner noted swelling of the left fourth finger proximal interphalangeal joints and limitation of flexion.  An X-ray of the left hand showed focal left fourth finger soft tissue swelling.  These findings do not suggest favorable ankylosis of the 4th finger and another finger of the same hand.  

In June 2006, VA X-rays of the left hand were taken based on a complaint of pain in the trigger fingers, and results showed no fractures, dislocations, or bony lesions, but there were degenerative changes at the proximal and distal interphalangeal joints and radiocarpal joint.  The diagnosis was degenerative changes.  

At the time of a VA examination in January 2007, the Veteran was seen with left ring and little finger pain due to a trigger finger.  He reported intermittent pain with remissions.  On examination, range of motion of the left ring and little finger at the metacarpal phalangeal, proximal interphalangeal, and distal interphalangeal joints was shown to be from 0 degrees to 90 degrees without pain, with no functional loss following repetitive use.  The diagnosis was left ring finger and little finger Dupuytren's contracture with tenderness (trigger fingers).  

On a VA outpatient record dated in September 2010, the Veteran complained of bilateral hand stiffness, especially during the mornings, which improved within a few minutes. 


The Veteran complained of numbness and decreased hand grip in both hands.  As to pain intensity that day, he estimated that both his left hand and right hand pain was 6-7 out of 10 (on a scale of 1 to 10, with 10 being the most severe).  There was moderate thenar atrophy in the right side and mild thenar atrophy in the left side.  There was tenderness in a few of the joints on both hands.  Active range of motion was full, bilaterally.  As to strength, it was 4-/5 in a bilateral hand grip.  It was noted that bilateral hand X-rays showed mild degenerative changes.  The diagnoses were degenerative joint disease in the hands, bilaterally, and rule out bilateral carpal tunnel syndrome.  An electromyography of the upper extremities was subsequently performed in October 2010, and it showed no focal entrapment of the bilateral median nerve at the wrist (i.e., there was no carpal tunnel syndrome).  

The next day, the Veteran underwent a VA general medical examination in September 2010.  He reported that ever since a left fourth finger injury in service, he had experienced pain in the finger.  He stated that sometimes he could not close his finger and that sometimes his finger became locked on the flexion position.  Bilateral hand X-rays were taken, which showed mild degenerative changes.  The diagnosis was degenerative joint disease of the right and left hands.  

VA outpatient records beginning in November 2010 indicate that the Veteran underwent physical therapy for bilateral hand pain, frequent cramps, and weakness.  His diagnosis was degenerative joint disease of both hands.  The pain was 6/10 in both hands and range of motion was within full limits.  Muscle strength in the left hand was 5/5 and with an ergometer the left hand grip was 60 pounds (the short term goal was to increase hand grip strength to 70 pounds).  In a December 2010 physical therapy visit, left hand grip was 5/5 and active range of motion was full.  

VA outpatient records indicate that in May 2011 the Veteran complained of bilateral hand and wrist tenderness in the mornings.  Musculoskeletal evaluation showed range of motion was intact and muscle tone was adequate.  In September 2011, the Veteran complained of hand numbness, among other things.  A musculoskeletal evaluation was negative.  


In light of the evidence in the record pertaining to the Veteran's service-connected left fourth finger disability, the criteria for a compensable rating for the disability based on favorable ankylosis of that finger and another of the same hand under Diagnostic Code 5223 have not been met at any time since service connection was established in June 2004.  As the objective evidence shows, despite various complaints of pain, stiffness, numbness, and weakness that were made in reference to both hands, it is not demonstrated that the left fourth finger injury in service has resulted in degenerative changes seen throughout both hands, in ankylosis of the fourth and another finger of the left hand, or in a loss of function in the left hand due to flare-ups, fatigue, weakness, or lack of endurance that may be equivalent to ankylosis of the fourth and another finger.   

Accordingly, the preponderance of the evidence is against the claim for a compensable rating for the left fourth finger disability under the applicable criteria, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Consideration has been given to "staged ratings" for the left fourth finger disability since service connection was established in June 2004, but there have been no clinical findings to show that the condition meets the criteria for a higher rating.  Fenderson v. West, 12 Vet. App. 119, 126-27. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.


If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board acknowledges that the Veteran has many service-connected disabilities and that he has numerous symptoms attributable to each disability.  In that regard, the Board has considered Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability, and where such distinction is not possible, attribute such effects to the service-connected disability).  As shown in the sections above with regard to each individual service-connected disability, all potentially service-connected symptoms have been attributed to one service-connected condition or another.  In other words, before considering the issue of entitlement to an extraschedular rating, the Board emphasizes that the Veteran does not have any service-related symptoms that were ignored when ascertaining the appropriate rating to be assigned to each disability.  

Now, comparing the Veteran's current disability levels and symptomatology to the Rating Schedule, the levels of disability are encompassed by the Rating Schedule.  Higher ratings are provided for more severe conditions in regard to each of the disabilities evaluated herein above, with the exception of tinnitus.  As to tinnitus, the evidence does not show that the condition has interfered markedly with the Veteran's employment prior to his retirement in 2009 or that he has ever required hospitalization for the condition.  In light of the foregoing, the assigned schedular ratings are adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 






ORDER

A rating higher than 40 percent for a disability manifested by voiding dysfunction, as a residual of adenocarcinoma of the prostate, is denied.  

A rating of 50 percent, and no higher, for major depressive disorder is granted.  

A rating higher than 10 percent for tinnitus of the left ear is denied.  

A compensable rating for erectile dysfunction is denied.  

An initial compensable rating for a left fourth finger disability manifested by swelling of the proximal interphalangeal joints and limitation of flexion is denied.  


REMAND

Service Connection Claims

In conjunction with his ten claims regarding service connection (i.e., for a low back disability, a left knee disability, hemorrhoids, forearm myositis claimed as muscle pain to include as due to undiagnosed illness, left elbow epicondylitis claimed as joint pain to include as due to undiagnosed illness, bilateral shin splints claimed as joint pain to include as due to undiagnosed illness, tension headaches due to sleep apnea with a cervicogenic component to include as due to undiagnosed illness, obstructive sleep apnea, cervical myositis, and oscillopsia claimed as disequilibrium, imbalance, and vertigo including as secondary to service-connected tinnitus of the left ear and as due to undiagnosed illness), the Veteran has been provided with VA examinations.  These include those undertaken in November 2004, January 2006, December 2006, January 2007, and September 2010.  The VA examiners, however, did not furnish opinions addressing the etiology of the diagnosed conditions.  


On the various VA examinations, the Veteran has been diagnosed with the following:  low back pain with myalgias, lumbar myositis, degenerative joint disease spurring in the lower lumbar spine on a bone survey, and degenerative and discogenic disc disease of the lumbar spine; chondromalacia of the patella, and small knee effusion and small medial meniscus by an MRI; anal hemorrhoids; right forearm myositis, left elbow tendonitis in remission and left epicondylitis; bilateral shin splints; muscle contraction, tensional headaches; moderate obstructive sleep apnea; cervical myositis and spondylotic changes of the cervical spine by X-ray; and oscillopsia by videonystagmography study.  The VA examiners did not furnish opinions in regard to whether the diagnosed disabilities had onset during or were related to the Veteran's period of service.  

The Veteran was discharged from active service in June 2004.  In his initial disability claim received in September 2004, he asserted that disabilities involving the low back, left knee, left arm, left elbow, and hemorrhoids began in 2003 or 2004.  He essentially alleges that all his claimed disabilities were the result of his duties serving in support of Operation Iraqi Freedom.  He also claims in part that anthrax vaccinations that he received in service have resulted in his "maladies" and that his service-connected mental disorder has aggravated the physical conditions.  In January 2010 his attorney at the time argued that his psychiatric condition may have aggravated his spine and joint conditions, hemorrhoids, sleep disorder, muscle pain, visual disorder (oscillopsia), and headaches.  The attorney also stated that according to her research the Veteran's oscillopsia may have arisen as the result of toxin exposure, and that it therefore was possibly due to undiagnosed illness from the Veteran's Gulf War service.  

During VA examinations, the Veteran has reported that he had bilateral knee pain from trauma during service in April 2004 and that he had trauma to his left elbow in service and that he was told of his loud snoring by fellow soldiers while in Iraq and by his wife after he returned home from service, and that he experienced dizziness after exposure to loud noises while in Iraq, beginning in April 2004.



The Veteran dated the onset of headaches to around August 2004.  He stated that he developed low back and neck pain while serving in the Persian Gulf, possibly as the result of carrying heavy equipment and bouncing repeatedly in a Humvee on poorly maintained roads.  On a January 2007 VA examination, he reported muscle pains on the shins and forearm of two years' duration; he did not recall how he injured his shins or right forearm.    

Increased Rating Claim

As to the issue of a total disability rating for compensation based on individual unemployability due to service-connected disability, as a result of the decision herein above, which granted a higher rating for the Veteran's major depressive disorder, his combined disability rating now meets the minimum schedular percentage requirements for consideration of a total disability rating under 38 C.F.R. § 4.16(a).  In view of this and the fact that the Veteran was awarded disability benefits from the Social Security Administration, at least in part on the basis of affective disorders, a medical opinion should be sought on the issue of employability.  

Earlier Effective Date Claim

As noted in the introduction, the RO in a December 2010 rating decision, granted a 40 percent rating for a disability manifested by voiding dysfunction (as a residual of prostate adenocarcinoma), effective from July 26, 2010.  Later that month, the Veteran's representative at the time indicated on behalf of the Veteran disagreement with the effective date assigned to the increased rating.  When there has been adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999). 





Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran VA examinations to determine;

Whether it is at least as likely as not (a 50 percent or higher degree of probability) that a low back disability, a left knee disability, hemorrhoids, a right forearm disability, a left elbow disability, bilateral shin splints, headaches, obstructive sleep apnea, cervical myositis, and oscillopsia:

a). Are related to an injury, disease, or event to include anthrax vaccinations in service from February 2003 to June 2004, during which he served in the Persian Gulf from May 2003 to May 2004; 

b).  Are caused by or aggravated by service-connected major depressive disorder; 

c).  Is oscillopsia caused by or aggravated by service-connected tinnitus;

d).  Do the right forearm disability, a left elbow disability, bilateral shin splints, headaches, and oscillopsia, represent an undiagnosed illness manifested by signs or symptoms such as fatigue, headaches, muscle pain, joint pain, neurologic signs, and sleep disturbances.   





In formulating the opinion, the VA examiner(s) is to consider the VA examination reports of November 2004, January 2006, December 2006, January 2007, and September 2010, which provide diagnoses of low back pain with myalgias, lumbar myositis, degenerative joint disease spurring in the lower lumbar spine on a bone survey, and degenerative and discogenic disc disease of the lumbar spine; chondromalacia of the patella, and small knee effusion and small medial meniscus by an MRI; hemorrhoids; right forearm myositis, left elbow tendonitis in remission and left epicondylitis; bilateral shin splints; muscle contraction, tensional headaches; moderate obstructive sleep apnea; cervical myositis and spondylotic changes of the cervical spine by X-ray; and oscillopsia by videonystagmography study.  

The term "aggravation" means a permanent increase in the underlying disability, that is, an irreversible worsening beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.  

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner(s) is asked to clarify that the opinion cannot be rendered because there are other potential causes unrelated to service, please identify the other potential etiologies, and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 




The Veteran's file must be made available to the examiner for review. 

2.  Afford the Veteran a VA general medical examination to determine whether the Veteran is unable to secure or to follow a substantial gainful occupation due to his service-connected disabilities.  

The Veteran's file must be made available to the examiner for review. 

3.  After the above development is completed, adjudicate the claims of service connection  for a low back disability, a left knee disability, hemorrhoids, forearm myositis claimed as muscle pain to include as due to undiagnosed illness, left elbow epicondylitis claimed as joint pain to include as due to undiagnosed illness, bilateral shin splints claimed as joint pain to include as due to undiagnosed illness, tension headaches due to sleep apnea with a cervicogenic component to include as due to undiagnosed illness, obstructive sleep apnea, cervical myositis, and oscillopsia claimed as disequilibrium, imbalance, and vertigo including as secondary to service-connected tinnitus of the left ear), and the claim for a total disability rating for compensation based on individual unemployability.  

If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board. 



4.  Furnish the Veteran a statement of the case on the claim of entitlement to an effective date prior to July 26, 2010, for the grant of a 40 percent rating for a disability manifested by voiding dysfunction, as a residual of adenocarcinoma of the prostate.  In order to perfect an appeal of the claim to the Board, the Veteran must still timely file a substantive appeal after issuance of the statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


